                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  (at Lexington)

  UNITED STATES OF AMERICA,                    )
                                               )
         Plaintiff,                            )     Criminal Action No. 5: 13-020-DCR
                                               )
  V.                                           )
                                               )
  BRIAN JERMAINE WASHINGTON,                   )         MEMORANDUM ORDER
                                               )
         Defendant.                            )

                                    *** *** *** ***

       Defendant Brian Washington has filed a motion for reconsideration of the Court’s

November 21, 2019, order denying his prior motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). [Record No. 79] Washington requests that the Court revisit its order

because the COVID-19 outbreak at FCI Elkton (his current place of incarceration) constitutes

a new “extraordinary and compelling reason” for release when considered alongside his high

blood pressure. The Court will deny the motion for several reasons.

       First, Washington’s pending motion is untimely. A § 3582(c) motion “is considered a

continuation of [] criminal proceedings.” United States v. Wooley, No. 16-392, 2017 WL

3613318, at *2 (6th Cir. 2017) (citations omitted). Therefore, any motion for reconsideration

of a § 3582(c) motion must be made “no later than fourteen days after the challenged order is

entered,” the same timeframe to appeal such an order. Id. (citing Fed. R. App. P. 4(b)(1)(A);

United States v. Randall, 666 F.3d 1238, 1243 (10th Cir. 2011); United States v. Correa-

Gomez, 328 F.3d 297, 299 (6th Cir. 2003)).         Washington did not file his motion for

reconsideration within fourteen days of the November 21, 2019 order. Instead, he appealed

                                            -1-
the decision, and his appeal was dismissed upon his motion for voluntary dismissal on

February 21, 2020. [Record No. 78] His motion for reconsideration is dated April 6, 2020,

and is untimely.

       Further, Washington acknowledges that he has not exhausted his administrative

remedies as required by § 3582(c)(1)(A). [Record No. 79] He asserts that exhaustion is not

required to grant compassionate release under circumstances related to the COVID-19

outbreak and cites a recent order from the United States District Court for the Southern District

of Texas, United States v. Brannan, No. 4: 15-cr-80-01, 2020 WL 1698392, at *1 (S.D. Tex.

Apr. 2, 2020), for this proposition. To the extent other district courts have waived the

exhaustion requirement, the Court declines to follow these determinations here. Section

3582(c)(1)(A) explicitly limits courts’ abilities to reduce a term of imprisonment or grant

compassionate release. Courts may only do so under the statute, “upon motion of the Director

of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). As

Washington brings the motion himself and concedes that he has not exhausted administrative

remedies, the Court cannot grant the relief requested.

       Additionally, Washington has failed to assert an “extraordinary and compelling reason”

for compassionate release as required by § 3582(c)(1)(A)(i). The statute requires that a

sentence reduction or compassionate release be “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The application notes to

the United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13 policy statement
                                              -2-
provide, inter alia, that for the purposes of a § 3582(c)(1)(A)(i) motion, “extraordinary and

compelling reasons” justifying compassionate release fall into four narrow categories:

“medical condition of the defendant,” “age of the defendant,” “family circumstances,” or

“other reasons . . . [a]s determined by the Director of the Bureau of Prisons.” U.S.S.G. §

1B1.13 n. 1(A)-(D). This Court has recognized the continued authority of these categories (in

this case and others) following the enactment of the First Step Act of 2018, Pub. L. 115-391,

132 Stat. 5194. [Record No. 73; United States v. Brummett, No. 6: 07-103-DCR, 2020 WL

1492763, at *3 (E.D. Ky. Mar. 27, 2020); United States v. Lake, No. 5: 16-076-DCR, 2019

WL 4143293, at *2-3 (E.D. Ky. Aug. 30, 2019)] Washington’s high blood pressure and

COVID-19 concerns do not constitute a sufficiently serious medical condition for the purposes

of § 1B1.13,1 and it does not appear that this ground for reconsideration and relief falls into




1
  Specifically, the application notes provide that extraordinary and compelling reasons for
compassionate release based on the “medical condition of the defendant” include
circumstances where:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
       with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
       of death within a specific time period) is not required. Examples include metastatic
       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
       advanced dementia.
       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the aging
               process,
       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to
       recover.

U.S.S.G. § 1B1.13 n. 1(A).
                                               -3-
any of the other three categories of extraordinary and compelling reasons that may justify

compassionate release. Accordingly, it is hereby

       ORDERED that Defendant Brian Washington’s motion for reconsideration of the

Court’s November 21, 2019 order denying compassionate release [Record No. 79] is

DENIED.

       Dated: April 14, 2020.




                                           -4-
